     Case 4:20-cr-02592-RCC-JR Document 18 Filed 12/11/20 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    ÁNGELES RODRÍGUEZ-MADERA
     Puerto Rico Bar No. 20912
3    Email: Angeles_Rodriguez-Madera@fd.org
4    ELENA M. KAY
     State Bar No. 026391
5    Email: elena_kay@fd.org
     Assistant Federal Public Defenders
6    407 W. Congress St., Suite 501
7    Tucson, AZ 85701
     Telephone: (520) 879-7500
8    Attorneys for Defendant
9                        IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
     UNITED STATES OF AMERICA,                        No. CR 4:20-02592-TUC-RCC (JR)
12
                   Plaintiff,                          MOTION TO WITHDRAW AS
13                                                    COUNSEL OF RECORD AND TO
                  vs.                                   APPOINT NEW COUNSEL
14
     JAVIER RAFAEL HARO AGUILAR,                               (First Request)
15
                  Defendant.
16
17          It is expected that excludable delay under Title 18 USC § 3161(h)(1)(F) will occur
18
     as a result of this motion or an order based thereon.
19
            Assistant Federal Public Defenders Angeles Rodriguez-Madera and Elena M. Kay,
20
21   counsel for the Defendant Javier Rafael Haro Aguilar, hereby move to withdraw as counsel
22   in this case. Mr. Haro-Aguilar does not believe that the assigned attorneys are providing
23
     effective assistance and the attorney-client relationship cannot be restored. He therefore
24
25   is requesting new counsel outside of the office of the federal public defender.

26          For these reasons the defendant requests that new counsel be appointed under the
27   Criminal Justice Act Panel.
28

                                                  1
     Case 4:20-cr-02592-RCC-JR Document 18 Filed 12/11/20 Page 2 of 2




1         RESPECTFULLY SUBMITTED:             December 11, 2020
2                                             JON M. SANDS
3                                             Federal Public Defender

4                                             s/Ángeles Rodríguez-Madera
5                                             Ángeles Rodríguez-Madera
                                              Assistant Federal Public Defender
6
                                              s/Elena Kay
7
                                              Elena Kay
8                                             Assistant Federal Public Defender
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
